*1222OPINION.
Littleton :
The question is whether substantially all of the stock of petitioner and the Beal Estate Mortgage Co. was owned or controlled by the same interests so as to result in such corporations being affiliated in 1922 as held by the Commissioner.
We are of the opinion, from the facts disclosed, that the Commissioner correctly held the corporations to be affiliated within the meaning of section 240 (c) (2) of the Revenue Act of 1921. Midland Refining Co., 2 B. T. A. 292; North McAlester Coal Co., 5 B. T. A. 200; H. B. Smith Machine Co., 7 B. T. A. 525; Nachman Spring-Filled Co., 12 B. T. A. 372; Century Music Publishing Co., 12 B. T. A. 647.

Judgment will be entered for the respondent.